MEMORANDUM OPINION
                                           No. 04-11-00145-CV

                        IN RE BEXAR COUNTY HOSPITAL DISTRICT
                            d/b/a UNIVERSITY HEALTH SYSTEM

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: March 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 22, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 2009-CI-08562, styled Tomas Padilla v. Bexar County Hospital District
d/b/a University Health System, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Cathy Stryker presiding. However, the order complained of was signed by the Honorable Larry Noll, presiding
judge of the 408th Judicial District Court, Bexar County, Texas.